IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,983


                      EX PARTE MARK FRANKLIN HINSON, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 10CR0812 IN THE 56TH DISTRICT COURT
                           FROM GALVESTON COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and sentenced to five years’ imprisonment. He did not appeal his conviction.

        Applicant contends that his due process rights were violated because a forensic scientist did

not follow accepted standards when analyzing evidence and therefore the results of his analyses are

unreliable. A Department of Public Safety report shows that the lab technician who was solely

responsible for testing the evidence in this case is the scientist found to have committed misconduct.

While there is evidence remaining that is available to retest in this case, that evidence was in the
                                                                                                     2

custody of the lab technician in question. This Court believes his actions are not reliable therefore

custody was compromised, resulting in a due process violation. Applicant is therefore entitled to

relief.

          Relief is granted. The judgment in Cause No. 10CR0812 in the 56TH District Court of

Galveston County is set aside, and Applicant is remanded to the custody of the Sheriff of Galveston

County. The trial court shall issue any necessary bench warrant within 10 days after the mandate of

this Court issues.

          Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: March 6, 2013
Do Not Publish